ORMOND, J.
“ The legatees of Philip Joseph,” against whom, by that appellation, this writ of error is prosecuted, are not parties to this proceeding in the court below. It is true a decree is rendered in their favor, in those terms, but who they are, no where appears in the record. The statute requires the county court to render separate judgments in favor of each distributee or legatee, but the rendition of such a decree pre-supposes that they are parties to the proceeding propounding an interest, or at least that their interest should be made known to the county court, and until such separate judgments are rendered, no execution can issue.
It results from what has been stated, that the “ legatees of Philip Joseph” are not parties to this record, and the writ of error sued out against them must be dismissed.